Citation Nr: 1502225	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-19 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under
38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Attorney Jill Mitchell-Thein


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel
INTRODUCTION

The Veteran served on active duty from June 1971 to April 1974.  He died in March 2008.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 administrative decision from the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota.  

In an November 2013 decision, the Board denied entitlement to service connection for the cause of the Veteran's death and for DIC under 38 U.S.C.A. § 1318.  The appellant subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the appellant's attorney and the VA Office of the General Counsel filed a joint motion to vacate part of the Board's decision and remand the claim for readjudication.  In a July 2014 Order, the Court granted the motion, vacated the Board's November 2013 decision as it pertained to service connection for the cause of death and DIC under 38 U.S.C.A. § 1318, and remanded this case to the Board for readjudication.  The joint motion stated that the appellant was not appealing the portion of the Board's November 2013 decision denying entitlement to accrued benefits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking service connection for the cause of the Veteran's death and DIC under 38 U.S.C.A. § 1318.  During his lifetime, the Veteran was service-connected for hepatitis C with end stage liver disease, which was rated as 100 percent for over ten years preceding his death.  In denying the appeal in November 2013, the Board essentially found that the cause of the Veteran's death was heroin and ethanol toxicity, as indicated on the Certificate of Death, the use of which was from willful misconduct, rather than as an effort to alleviate pain resulting from his service connected disability.  

The terms of the joint motion for remand directed the Board obtain the toxicology and autopsy reports relating to the Veteran's death.  This should be accomplished on remand.  

The Board also was directed to better explain its reasons for concluding a particular medical opinion from a VA physician in November 2011, was not probative.  Specifically, the joint motion stated that if the Board ultimately finds this opinion provider did not have sufficient information to reach an informed opinion, the Board "must" return the opinion for clarification, or explain why such clarification is not obtained.  Since all the facts deemed to be relevant have not been obtained, it is not certain if any present clarification would be complete.  However, some clarification may be possible, as indicated below.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and ask that she submit a copy of the Veteran's autopsy and toxicology reports or authorize VA to obtain it, from the appropriate agency, referenced on the March 2008 death certificate and June 2008 amendment.  Document all unsuccessful attempts to obtain such records.

2.  Next, return the file to the VA physician who prepared the November 21, 2011 medical opinion to have that person review the file, note the reports of drug and alcohol abuse prior to the Veteran's liver resection, and indicate whether that fact, or any others, changes his conclusion that the cause of death from heroin and ethanol toxicity was the end result of the Veteran's service connected hepatitis because from this he developed the end stage liver disease, which developed the primary cause for the liver resection which in turn produced the reflex sympathetic dystrophy which in turn caused him to take heroin and alcohol for pain relief.   

3.  After completing any other development as may become indicated, readjudicate the appeal.  If any benefits sought on appeal remain denied, the RO should provide the appellant and her representative a supplemental statement of the case (SSOC), and provide the appellant an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

